         Case 1:21-cv-00080-JLT Document 2 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL S DELGADO,                                        No. 1:21-cv-00080-JLT (HC)
12                        Petitioner,                          ORDER TRANSFERRING CASE TO THE
                                                               UNITED STATES DISTRICT COURT FOR
13            v.                                               THE NORTHERN DISTRICT OF
                                                               CALIFORNIA
14    SUPERIOR COURT OF CALIFORNIA,
      COUNTY OF SANTA CLARA,
15
                          Respondent.
16

17

18           The federal venue statute requires that a civil action, other than one based on diversity
19   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

20   defendants are residents of the State in which the district is located, (2) a judicial district in which

21   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

22   of property that is the subject of the action is situated, or (3) if there is no district in which an action

23   may otherwise be brought as provided in this section, any judicial district in which any defendant

24   is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

25           In this case, the petitioner is challenging a conviction from Santa Clara County, which is in

26   the Northern District of California. Therefore, the petition should have been filed in the United

27   States District Court for the Northern District of California. In the interest of justice, a federal court

28   may transfer a case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a);
                                                           1
         Case 1:21-cv-00080-JLT Document 2 Filed 01/22/21 Page 2 of 2


 1   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 2          Accordingly, the Court ORDERS that this matter be transferred to the United States District

 3   Court for the Northern District of California.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 22, 2021                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
